[Cite as Skalsky v. Bowles, 2022-Ohio-1568.]


                                       COURT OF APPEALS
                                     HOLMES COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



JOHN SKALSKY                                   :    JUDGES:
                                               :    Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellant                    :    Hon. W. Scott Gwin, J.
                                               :    Hon. William B. Hoffman, J.
-vs-                                           :
                                               :
NANCY BOWLES, INDIVIDUALLY                     :
AND IN HER CAPACITY AS                         :    Case No. 21CA004
EXECUTOR OF THE ESTATE OF                      :
JEFFREY C. SKALSKY                             :
                                               :
        Defendant-Appellee                     :    OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Probate Division, Case No.
                                                    20PC007



JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   May 10, 2022




APPEARANCES:

For Plaintiff-Appellant                             For Defendant-Appellee

JUSTIN E. CHENEVEY                                  GRANT A. MASON
DAVID M. TODARO                                     STEVE KNOWLING
126 North Walnut Street                             88 South Monroe Street
Holmes County, Case No. 21CA004                                                           2


Wooster, OH 44691                                     Millersburg, OH 44654
Wise, Earle, P.J.

       {¶ 1} Plaintiff-Appellant, John Skalsky, appeals the August 26, 2021 judgment

entry of the Court of Common Pleas of Holmes County, Ohio, Probate Division, denying

his complaint for declaratory relief. Defendant-Appellee is Nancy Bowles, individually and

in her capacity as Executor of the Estate of Jeffrey C. Skalsky.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} On June 9, 2020, Jeffrey Skalsky passed away leaving his brother,

appellant herein, as his closest next of kin. Jeffrey executed a last will and testament and

named appellee as executor. Appellee was Jeffrey's companion for over thirty years.

The will contained incompatible provisions as to distribution. One provision left the

remainder of the estate to appellee (Item II). A second provision left the remainder of the

estate to Jeffrey's next of kin by the laws of descent and distribution (Item III).

       {¶ 3} On October 22, 2020, appellant filed a complaint for declaratory relief

against appellee, seeking to strike the conflicting provisions and a declaration naming

himself, as Jeffrey's closest next of kin, to be the sole beneficiary of the estate. A bench

trial commenced on August 9, 2021. By judgment entry filed August 26, 2021, the trial

court found Items II and III to be incompatible, and declared Jeffrey's testamentary intent

was to leave the remainder of his estate to appellee and nothing was to pass to appellant.

       {¶ 4} On September 23, 2021, appellant filed a notice of appeal. The record does

not indicate that appellant filed a stay of execution or posted a bond. Pursuant to a

Fiduciary's Account filed January 25, 2022, appellee indicated the estate proceeds were

distributed. This matter is now before this court for consideration. Assignments of error

are as follows:
Holmes County, Case No. 21CA004                                                           3




                                              I

       {¶ 5} "THE TRIAL COURT ERRED IN FAILING TO GRANT PLAINTIFF'S

MOTION FOR SUMMARY JUDGMENT AS THERE WAS NO GENUINE DISPUTE OF

MATERIAL FACT."

                                             II

       {¶ 6} "THE TRIAL COURT COMMITTED REVERSIBLE ERROR BY DENYING

PLAINTIFF'S MOTION IN LIMINE AND, SUBSEQUENT THERETO, ADMITTING

EXTRINSIC EVIDENCE AT TRIAL, OVER THE OBJECTIONS OF COUNSEL."

                                             III

       {¶ 7} "THE TRIAL COURT ABUSED ITS DISCRETION BY ALLOWING FOR

ADMISSION OF EVIDENCE (AND TESTIMONY BASED THEREON) WHICH WAS NOT

PROVIDED UNTIL AFTER THE DEADLINE SET FORTH IN THE COURT'S AMENDED

SCHEDULING ORDER."

                                            IV

       {¶ 8} "THE TRIAL COURT COMMITTED REVERSIBLE ERROR, BY FINDING

THE TWO PROVISIONS TO BE INCONSISTENT, YET FINDING FURTHER THAT THE

DEFENDANT WAS ENTITLED TO THE WHOLE OF DECEDENT'S PROBATE

ESTATE."

       {¶ 9} Preliminarily, we note appellee filed a motion to dismiss the appeal based

on mootness. Despite being notified of appellee's intent to distribute the assets of the

estate pursuant to the trial court's August 26, 2021 decision, appellant did not file a stay
Holmes County, Case No. 21CA004                                                                4


of execution or a bond.      Appellee argues because the estate proceeds have been

distributed, the appeal is moot.

       {¶ 10} We note appellee is both the executor of the estate as well as the sole

beneficiary. We find the better course is to review the case on the merits and therefore

decline to address the motion to dismiss.

                                               I

       {¶ 11} In his first assignment of error, appellant claims the trial court erred in failing

to grant his motion for summary judgment. We disagree.

       {¶ 12} Summary Judgment motions are to be resolved in light of the dictates of

Civ.R. 56. Said rule was reaffirmed by the Supreme Court of Ohio in State ex rel.

Zimmerman v. Tompkins, 75 Ohio St.3d 447, 448, 663 N.E.2d 639 (1996):



              Civ.R. 56(C) provides that before summary judgment may be

       granted, it must be determined that (1) no genuine issue as to any material

       fact remains to be litigated, (2) the moving party is entitled to judgment as

       a matter of law, and (3) it appears from the evidence that reasonable minds

       can come to but one conclusion, and viewing such evidence most strongly

       in favor of the nonmoving party, that conclusion is adverse to the party

       against whom the motion for summary judgment is made. State ex. rel.

       Parsons v. Fleming (1994), 68 Ohio St.3d 509, 511, 628 N.E.2d 1377, 1379,

       citing Temple v. Wean United, Inc. (1977), 50 Ohio St.2d 317, 327, 4 O.O.3d

       466, 472, 364 N.E.2d 267, 274.
Holmes County, Case No. 21CA004                                                              5


       {¶ 13} As an appellate court reviewing summary judgment motions, we must stand

in the shoes of the trial court and review summary judgments on the same standard and

evidence as the trial court. Smiddy v. The Wedding Party, Inc., 30 Ohio St.3d 35, 506

N.E.2d 212 (1987).

       {¶ 14} On July 16, 2021, appellant filed a motion for summary judgment, claiming

two provisions in the will, Item II and Item III, were completely irreconcilable and therefore,

as the closest next of kin, he should be declared sole beneficiary of the estate. The

provisions state the following:

                                       ITEM II.

              All the rest, residue and remainder of my property, real and personal,

       and mixed, of every kind and description, wheresoever situate, which I may

       own or have the right to dispose of at the time of my decease, by power of

       appointment, or otherwise, I give, devise and bequeath to NANCY

       BOWLES.

                                       ITEM III.

              In the event I have no children or heirs of my body, then, and in that

       event, all of the property, real and personal, and mixed, of every kind and

       description, wheresoever situate, which I may own or have the right to

       dispose of at the time of my decease, by power of appointment or otherwise,

       I give, devise and bequeath to my next-of-kin, by the laws of descent and

       distribution.
Holmes County, Case No. 21CA004                                                            6


       {¶ 15} On July 23, 2021, appellee filed a memorandum in opposition, arguing

submitted affidavits as well as appellant's deposition testimony raised factual issues

regarding Jeffrey's intent. By judgment entry filed July 26, 2021, the trial court denied

appellant's motion, finding genuine issues of material fact to exist regarding the two

provisions and Jeffrey's intent. After reviewing the submitted materials, we agree with

the trial court's analysis; genuine issues of material fact existed to preclude summary

judgment.

       {¶ 16} Upon review, we find the trial court did not err in failing to grant summary

judgment to appellant.

       {¶ 17} Assignment of Error I is denied.

                                             II

       {¶ 18} In his second assignment of error, appellant claims the trial court erred in

denying his motion in limine and subsequently admitting extrinsic evidence at trial. We

disagree.

       {¶ 19} The admission or exclusion of evidence lies in a trial court's sound discretion

"so long as such discretion is exercised in line with the rules of procedure and evidence."

Rigby v. Lake County, 58 Ohio St.3d 269, 271, 569 N.E.2d 1056 (1991); State v. Sage,

31 Ohio St.3d 173, 510 N.E.2d 343 (1987). In order to find an abuse of that discretion,

we must determine the trial court's decision was unreasonable, arbitrary or

unconscionable and not merely an error of law or judgment. Blakemore v. Blakemore, 5

Ohio St.3d 217, 450 N.E.2d 1140 (1983).

       {¶ 20} In Holmes v. Hrobon, 158 Ohio St. 508, 518, 110 N.E.2d 574 (1953), the

Supreme Court of Ohio stated the following:
Holmes County, Case No. 21CA004                                                          7




                If possible the testator's intention must be determined from the

      instrument itself. It is, however, well settled that where there is some doubt

      as to the meaning of the will the court may admit extrinsic evidence of the

      testator's family situation, his business and financial circumstances, the

      nature and extent of his investments, the character and manner of operation

      of his business and the natural objects of his bounty. With such evidence

      the court is better able to see things as the testator saw them and to

      construe the words used in the will as he understood them and to give that

      construction which he intended.



      {¶ 21} Further, as this court explained in Conkle v. Conkle, 31 Ohio App.2d 44, 51,

285 N.E.2d 883 (5th Dist.1972):



                A latent ambiguity is a defect which does not appear on the face of

      language used or an instrument being considered. It arises when language

      is clear and intelligible and suggests but a single meaning, but some

      intrinsic fact or some extraneous evidence creates a necessity for

      interpretation or a choice between two or more possible meanings, as

      where the words apply equally well to two or more different subjects or

      things.

                The principle is firmly established in Ohio that extrinsic evidence is

      admissible where there is a latent ambiguity in a will, arising out of extrinsic
Holmes County, Case No. 21CA004                                                           8


       circumstances, to resolve the ambiguity and aid in the interpretation or

       application of the will.



       {¶ 22} "Where there is a latent ambiguity appearing in a will, extrinsic evidence is

admissible, not for the purpose of showing the testator's intention, but to assist the court

to better interpret that intention from the language used in the will." Barr v. Jackson, 5th

Dist. Delaware No. 08 CAF09 0056, 2009-Ohio-5135, citing Shay v. Herman, 85 Ohio

App. 441, 83 N.E.2d 237 (1948).

       {¶ 23} In this case, the language of each provision was clear and intelligible. An

ambiguity existed as to which provision was to apply to the will. We find extrinsic evidence

was properly admitted "to resolve the ambiguity and aid in the interpretation or application

of the will" and to "give that construction" which Jeffrey intended.

       {¶ 24} Upon review, we find the trial court did not abuse its discretion in admitting

extrinsic evidence at trial.

       {¶ 25} Assignment of II is denied.

                                             III

       {¶ 26} In his third assignment of error, appellant claims the trial court abused its

discretion by allowing admission of evidence which was provided after the trial court's

deadline. We disagree.

       {¶ 27} In his motion to preclude witnesses and case file information, appellant

argued Attorney Samuel Steimel was not listed as a witness by the July 14, 2021

deadline. Attorney Steimel was Jeffrey's estate planning attorney and wrote his will.
Holmes County, Case No. 21CA004                                                              9


Appellant also argued any prior estate planning documents and/or copies of exhibits

intended to be used at trial were not timely produced.

       {¶ 28} In response, appellee argued Attorney Steimel was identified as a witness

on April 21, 2021, and in fact, her counsel asked appellant's counsel on June 16, 2021,

when he wanted to conduct Attorney Steimel's deposition. Appellee further argued

although her counsel had contacted Attorney Steimel in late winter or early spring of 2021

requesting Jeffrey's estate planning file, it was not given to her counsel until late in the

day on July 15, 2021. The next morning, two days after the discovery deadline, the

documents were emailed to appellant's counsel.            Appellee's counsel submitted an

affidavit in support. The trial was scheduled for August 9, 2021.

       {¶ 29} In its August 9, 2021 judgment entry denying the motion, the trial court found

the record supports the argument that Attorney Steimel and other potential witnesses

were timely disclosed. As for the production of Jeffrey's estate planning file, the trial court

cited Civ.R. 1(B) which states in part the civil rules "shall be construed and applied to

effect just results," and determined the following:



              The Court finds achieving "just results" in this matter would be

       threatened by allowing such a minor violation to bar the consideration of the

       documents. And as noted, Plaintiff has not alleged any harm from that

       delayed receipt and such did not occur on the eve of trial but rather about

       three weeks prior to the scheduled trial.
Holmes County, Case No. 21CA004                                                              10


       {¶ 30} We concur with the trial court's analysis. The documents were produced

some thirty-three hours after the deadline and appellant has not shown any prejudice to

the minor violation.

       {¶ 31} Upon review, we find the trial court did not abuse its discretion by allowing

admission of evidence which was provided after the trial court's deadline.

       {¶ 32} Assignment of Error III is denied.

                                              IV

       {¶ 33} In his fourth assignment of error, appellant claims the trial court erred in

finding appellee was entitled to the estate proceeds. We disagree.

       {¶ 34} "It is well settled that the construction of a will is a question of law and thus,

we will apply a de novo standard of review." Barr v. Jackson, 5th Dist. Delaware No. 08

CAF 09 0056, 2009-Ohio-5135, ¶ 33, citing Vaughn v. Huntington National Bank, Trust

Division, 5th Dist. Tuscarawas No.2008 AP 03 0023, 2009-Ohio-598, ¶ 19.

       {¶ 35} During the August 9, 2021 bench trial, the trial court heard from appellant,

appellee, and Jeffrey's friends, Kelly Curren and Tom Alexander. The trial court also had

the deposition of Attorney Steimel.

       {¶ 36} Appellant testified he was Jeffrey's full brother. T. at 6. He admitted they

did not have a loving relationship and they did not talk. T. at 9. Appellant did not know

his brother was sick, dying of cancer, and in fact had died until he was notified by

appellee's attorney. Id. Appellant did not have any evidence to refute Attorney Steimel's

testimony. T. at 10-12.

       {¶ 37} In his deposition, Attorney Steimel explained Jeffrey contacted him in April

2020 "to redo his will" from 1988. Steimel depo. at 15. Jeffrey wanted to leave everything
Holmes County, Case No. 21CA004                                                           11


to appellee and make her executor and "[e]mphatically that nothing goes to the brother."

Id. at 16. Attorney Steimel's secretary prepared a draft of a will for his review. Id. at 17-

18. After reviewing the draft, Attorney Steimel made changes to the language in Item III.

Id. at 18. He explained his affidavit, attached to appellee's July 23, 2021 memorandum

in opposition to plaintiff's motion for summary judgment as Exhibit C, contained the

revised language for Item III. Id. at 19. Item III was to read as follows, compared to the

language cited above in ¶ 14:



              "In the event that the legatees, giftees, and devisees named herein

       above and the heirs of their bodies do not survive me, then, and in that

       event, all of the property, real and personal and mixed, of every kind and

       description, wheresoever situate, which I may own or have the right to

       dispose of at the time of my decease, by power of appointment or otherwise,

       I give, devise and bequeath to my next-of-kin, by the laws of descent and

       distribution."1



       {¶ 38} After reviewing the will with the revision to Item III, Attorney Steimel

instructed his secretary to print the will with the revision.        Steimel depo. at 22.

Erroneously, the first draft of the will was printed off and given to Jeffrey to sign. Id. at

19. Jeffrey picked up the will "through a drop at our office" with instructions on how to



1We   note in his August 26, 2021 judgment entry, the trial court noted: "The revised version
of Item III which Mr. Steimel prepared was not presented to the Court." In fact, the quoted
revised language was mentioned during Attorney Steimel's deposition as being included
in his affidavit which was part of the record. Given this court's de novo review, we are
permitted to review and consider the affidavit and the revised language of Item III.
Holmes County, Case No. 21CA004                                                           12


"get it signed." Id. Attorney Steimel did not recall if he reviewed the will after Jeffrey

signed it, "I don't believe I did." Id. at 24.

       {¶ 39} Appellee testified although she and Jeffrey never married, they had a lasting

and loving relationship for over thirty years. T. at 14-15. She testified there was no

relationship or contact between Jeffrey and appellant. T. at 16, 18. In the spring of 2020,

Jeffrey changed his bank accounts to POD (payable on death) accounts for the benefit of

appellee. T. at 19.

       {¶ 40} Mr. Curren testified he and Jeffrey were friends for over forty-five years. T.

at 25. The two discussed estate planning several times and Jeffrey was clear "he wanted

everything of his assets" to go to appellee and he wanted her taken care of. T. at 26-27.

Jeffrey was clear he did not want appellant to have anything as "he had no respect and

no love" for appellant. T. at 27-28.

       {¶ 41} Mr. Alexander was also Jeffrey's longtime friend. T. at 30-31. They also

discussed estate planning and Jeffrey's desire to "take care of" appellee. T. at 31-32.

Mr. Alexander testified Jeffrey and appellant did not get along and "he didn't like you. I'm

sorry. That's the truth. I'm under oath." T. at 32.

       {¶ 42} In its August 26, 2021 judgment entry awarding all of Jeffrey's probate

assets to appellee, the trial court reviewed the evidence presented and found Attorney

Steimel's testimony to be "credible and persuasive" and "the unchallenged testimony of

two close friends of Jeffrey was credible and compelling." The trial court noted their

combined statements "made it clear the decedent had a very poor relationship with his

brother" and their "cumulative testimony also left no doubt that Jeffrey's desire was for all

of his assets to end up with" appellee. The trial court also noted the "extreme weakness
Holmes County, Case No. 21CA004                                                           13


of Plaintiff's position" and cited examples from his testimony as cited above. The trial

court then found the following:



               1. Items II and III in Jeffrey Skalsky's will are incompatible.

               2. The language in Item III of decedent's will which created the

        conflict with Item II was included by mistake.

               3. The intent of testator Jeffrey Skalsky was for all his probate assets

        to pass to Defendant Nancy Bowles upon his death.

               4. The intent of testator Jeffrey Skalsky was for none of his probate

        assets to pass to his brother John Skalsky.

               5. The language in Item II of Jeffrey Skalsky's will accurately reflects

        his dispositive intent.



        {¶ 43} The trial court declared Items II and III were incompatible, Jeffrey's

testamentary intent was for all of his probate assets to pass to appellee, and none of his

probate assets were to pass to appellant. The trial court ordered all of Jeffrey's probate

assets shall pass to appellee and dismissed appellant's complaint.

        {¶ 44} We concur with the trial court's analysis and declarations given the evidence

presented. The evidence was clear as to Jeffrey's intent and the mix-up with the language

in Item III.

        {¶ 45} Upon review, we find the trial court did not err in finding appellee was

entitled to the estate proceeds.

        {¶ 46} Assignment of Error IV is denied.
Holmes County, Case No. 21CA004                                            14


      {¶ 47} The judgment of the Court of Common Pleas of Holmes County, Ohio,

Probate Division, is hereby affirmed.

By Wise, Earle, P.J.

Gwin, J. and

Hoffman, J. concur.




EEW/db